Title: To James Madison from Robert Wilkinson, 21 March 1807
From: Wilkinson, Robert
To: Madison, James



Sir!
Smirna 21st. March 1807

In my Dispatch of 22 October last by the Brig Joseph of Boston, I had the honor to inform You Sir, that all discussions between Russia and this Country were amicably arranged; since when great changes have taken place in the political situation of this Country.  About two Months The Ottoman Porte declared War against Russia, on account of The Russian Army having enterred into The Provinces of Moldavia and Valachia in its way towards Dalmatia, which was granted to the latter by Treaty, and violated by The Turks after the defeat of the Prussian Army last Autumn; this declaration of War on the part of The Turks against Russia brought on a very serious discussion between The British Ambassador, and The Ottoman Ministers, which ended on the 29 January by the departure of The Ambassador, and the British Factory at Constantinople on board the Endimyon Frigate, which joined the British Squadron consisting of three Line of Battle Ships and two frigates under the Command of Admiral Louis at Tenedos; on the 5th: Ultimo the British Consul here received Dispatches from The Ambassador directing him and The Factory to embark immediately with their familys and Effects on board His Majestys Ship Glotton, and the Merchant Ships that might be here, and to proceed to the Rendevous off the Island of Tenedos, and the next day the Convoy saild.  On the 9th. Ultimo they were all joined at Tenedos by another Squadron consisting of six more Line of Battle Ships, under the Command of Admiral Duckworth, where they lay Several days treating with The Captan Pasha who was at the Dardinells, with a Squadron of ten sail, whereof four of the Line, and finding all Negotiations ineffectual, the Commander in Chief notified The Captan Pasha, that his Commission was to proceed to Constantinople with The Ambassador on board, and that he was determined in case of any opposition to force the passage of the Dardinells between the Castles; and in effect The British Squadron consisting of Seven Line of Battle Ships, (whereof two three Deckers) two heavy frigates and two Bombards, profitted of a fair Wind on the 19 Ultimo, and sailed in; on their approaching the Castles on both sides began firing upon them, but were soon silenced.  Just above the Castles the Turkish Squadron was at Anchor, and began to fire on the approach of the English, when a heavy fire from the latter soon put an end to that conflict also, by the destruction of the whole Turkish Squadron that was Stationed there; when The British Fleet bore away for Constantinople, and arrived before that City on the 20th: at Night; the next day Negotiations were opened, which were continued without success till the 1st. instant, when Admiral Duckworth notified to The Porte, that as all Negotiations were at an end between His Majestys Ambassador and The Porte, he intended to depart immediately with The Squadron under His Command, and to proceed to blocade The Dardinells; and on the 3d. instant they anchored again off Tenedos, after having forced the passage back; it must here be remarked that The British Admiral had it in his power to destroy the Capital, Arsenal and all the Turkish Marine, but it is supposed that His Instructions were not to push to such an extremity.
The British Squadron a day or two after was joined off Tenedos, by a Russian Squadron consisting of nine sail of the Line, and Several Transports full of Troops, the latter intended to Garrison the Dardinells which they propose to take, and were all waiting a Southerly Wind to proceed up, and must have taken place on the 14 or 15 instant, so that we are now very anxiously waiting to learn the result, and it is the general opinion that it will be Peace between the three Powers.
The Ajax 74 Gun Ship, one of the Ships that came up with Admiral Duckworth, took fire by accident on the 14 Ultimo in the Night off Tenedos, and consumed; about one hundred and fifty of the Crew perished.
I have the honor to inclose Copys of the Doctors Account, and of the Account of the Hospital, for a Seaman Robert Smith of the State of Maryland, put under my care by Thomas Moore Master of the Ship Glory of Philadelphia, with a mortification in his Leg, and was in a very bad state, but cured with the loss of one of his feet.  He was put on shore on the 28. April, and on return of the Glory here from a Voyage, was again put on board the same Ship on the 4th. of November 1806.  On applying to Captain Moore for the payment of the Accounts, he told me that there was a fund in The United States for such purposes.  You will please to observe Sir that the Accounts together amount to P647.11/ 40 Turkish or Spanish dollars 143.100/ 77 and not Knowing to what Office to apply for it, I have requested of my friends Messrs. Smith & Buchanan of Baltimore to apply for me.  I have the honor to be with the greatest deference Sir! Your most Obedient and most devoted humble servant

Robert Wilkinson

